DETAILED ACTION
This Office Action is in response to the RCE entered on 3/5/2021. Claims 55-83, and 136-138 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 55, 65 and 75 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 55, 65 and 75 (as being analogous claims):
“run a simulated annealing according to a backwards annealing schedule, the backwards annealing schedule comprising a starting condition, at least one intermediate condition, and a stopping condition, the backwards annealing schedule comprising a variable that defines a reverse annealing evolution and a rule for incrementing the variable along a series between the starting condition and the stopping condition and including the at least one intermediate condition, wherein the simulated annealing starts at the sample and generates a history of states of the simulated annealing as the variable is incremented, the history of states comprising at least one state corresponding to the intermediate condition of the backwards annealing schedule; and 
return the history of states of the simulated annealing”
The closest prior art of record, Albash et al (NPL: “Fluctuation theorems for quantum processes”), is directed to the use of a quantum annealing processor, wherein the quantum annealing process is repeated thousands of times to build up statistics necessary to determine the relative occupancy of each final energy eigenstate.
Another relevant prior art, Cohen et al (NPL: “Quantum Annealing- Foundations and Frontiers”), is directed to the use of a Metropolis algorithm, simulated annealing, and adiabatic quantum computation. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 55, 65 and 75 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 56-64, 66- 74, 76-83, 136-138 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126